                             1                                                                          JS-6
                             2
                             3
                             4
                             5
                             6
                             7
                             8                            UNITED STATES DISTRICT COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA
                             9
                       10                                                     Case No. 2:18-cv-07756-AB-Ex
                          Spirit Clothing Company, a California
                       11 corporation,                                        ORDER OF DISMISSAL
                       12                         Plaintiff,
                       13
                                         vs.
                       14
                          College Concepts LLC, a Tennessee
                       15 limited liability company,
                       16
                                        Defendant.
                       17
                       18
                                         THE COURT having been advised by the counsel for the parties that the
                       19
                                 above-entitled action has been settled;
                       20
                                         IT IS THEREFORE ORDERED that this action, including all claims and
                       21
                                 counterclaims, is hereby dismissed with prejudice and that each side shall bear their
                       22
                                 own cost and attorney’s fees.
                       23
                                         Dated this 26th day of February, 2019.
                       24
                       25
                       26                                                            Judge André Birotte Jr.
                                                                                     United States District Judge
                       27
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                  Order of Dismissal                                               Case No. 2:18-cv-07756-AB-Ex

                                 BN 35641529v1
